Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 7-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim.  The examiner would like to thank the applicant for the election made without traverse in the reply filed on 11/29/2021. 
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6 are directed towards a method and will be examined under such conditions.  The use of “adapted”, “wherein”, and “whereby” clauses as well as contingent limitations are given patentable weight only to the extent that the steps employed give meaning and purpose to the manipulative steps, narrow the meaning, change the substance of the invention, or perform an essential function.  See MPEP 2111.04, 2112.02, and 2116.01. 
In Claim 1 Line(s) 8, the limitation “the sensed temperature” is in reference to “sensing a temperature of the sacrificial layer” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sensed temperature of the sacrificial layer”, as is supported by the specification (Paragraph(s) 0032). Likewise, all recitations in the claims directed towards a “the sensed temperature” will be treated similarly.
In Claim 1 Line(s) 9-10, the limitation “the adjusted power level” is in reference to “adjusting the power level of the thermal energy source” in the prior line.  For the purpose of examination, the limitation will read as the same,  “the adjusted power level of the thermal energy source”, as is (Paragraph(s) 0039). Likewise, all recitations in the claims directed towards a “the adjusted power level” will be treated similarly.
In Claim 4 Line(s) 4, the limitation “the part” is in reference to “a sacrificial part” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sacrificial part”, as is supported by the specification (Paragraph(s) 0030). Likewise, all recitations in the claims directed towards a “the part” will be treated similarly.
In Claim 6 Line(s) 4, the limitation “the first 3D part” is in reference to “a sacrificial part” in the prior line.  For the purpose of examination, the limitation will read as the same, “the sacrificial part”, as is supported by the specification (Paragraph(s) 0030). Likewise, all recitations in the claims directed towards a “the first 3D part” will be treated similarly.

	
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ZHAO (WO-2016195665-A1), hereinafter referred to as ZHAO.
Regarding Claim 1, ZHAO teaches a method of fusing layers of three-dimensional parts comprising:
	-	 forming a layer of build material (Paragraph(s) 0012);
	-	 selectively applying a liquid agent onto the layer of build material to define a part layer of a first 3D part and a sacrificial layer of a sacrificial part (Paragraph(s) 0007, 0012, 0008);
	-	 and,
	-	 in a single pass of a thermal energy source over the layer of build material (Paragraph(s) 0011, 0020, Claim 8):
	-	 applying fusing energy to the sacrificial layer (Paragraph(s) 0011, 0020, Claim 8);
	-	 sensing a temperature of the sacrificial layer (Paragraph(s) 0016, 0025, 0038, Claim 8);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature (Paragraph(s) 0007, 0011, 0025, 0028, 0032, 0037, 0040, 0043, 0047, 0050, Claim 11);
	-	 and,
	-	 applying fusing energy to the part layer with the adjusted power level of the thermal energy source (Paragraph(s) 0017, 0020, Claim 8).
 
Regarding Claim 2, ZHAO teaches a method as in Claim 1,
	-	 wherein adjusting a power level comprises (Paragraph(s) 0040, 0042, 0043):
	-	 comparing the sensed temperature to a target temperature of the part layer (Paragraph(s) 0016);
	-	 increasing the power level when the sensed temperature is below the target temperature (Paragraph(s) 0016);

	-	 decreasing the power level when the sensed temperature is above the target temperature (Paragraph(s) 0017).
 
Regarding Claim 3, ZHAO teaches a method as in Claim 2,
	-	 wherein comparing the sensed temperature to a target temperature of the part layer comprises (Paragraph(s) 0017, 0020, 0042, Claim 2):
	-	 receiving a material property selection for the part layer (Paragraph(s) 0017, 0020, 0042, Claim 2);
	-	 and,
	-	 determining the target temperature based on the material property selection (Paragraph(s) 0017, 0020, 0042, Claim 2).
 
Regarding Claim 4, ZHAO teaches a method as in Claim 3,
	-	 wherein determining the target temperature comprises (Paragraph(s) 0017, 0020, 0042, Claim 2):
	-	 associating in a look-up table (Paragraph(s) 0015,  0026, 0032, 0038, 0040, 0046, and Claim 2, 5, 8),
	-	 the target temperature with the material property selection and with a material type (Please see the Special Considerations under Claim Interpretation, above.) specified for the part (Paragraph(s) 0015,  0026, 0032, 0038, 0040, 0046, and Claim 2, 5, 8).
 
Regarding Claim 5, ZHAO teaches a method as in Claim 2,
(Paragraph(s) 0007, 0012, 0008),
	-	 the method further comprising:
	-	 in the single pass of the thermal energy source over the layer of build material (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2):
	-	 comparing the target temperature to a second target temperature of the second part layer (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2);
	-	 increasing the power level to a second adjusted power level when the target temperature is below the second target temperature (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2);
	-	 decreasing the power level to a second adjusted power level when the target temperature is above the second target temperature (Paragraph(s) 0017);
	-	 and,
	-	 applying fusing energy to the second part layer with the second adjusted power level (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2).
 
Regarding Claim 6, ZHAO teaches a method as in Claim 1,
	-	 further comprising:
	-	 forming a next layer of build material (Paragraph(s) 0051);
	-	 selectively applying a liquid agent onto the next layer of build material to define a next part layer of the first 3D part and a next sacrificial layer of the sacrificial part (Paragraph(s) 0007, 0012, 0008);
	-	 and,
(Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2):
	-	 applying fusing energy to the next sacrificial layer (Paragraph(s) 0015, 0011, 0025, 0032, and Claim 2);
	-	 sensing a temperature of the next sacrificial layer (Paragraph(s) 0016, 0025, 0038, Claim 8);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature of the next sacrificial layer (Paragraph(s) 0040, 0042, 0043);
	-	 and,
	-	 applying fusing energy to the next part layer with the adjusted power level of the thermal energy source (Paragraph(s) 0017, 0020, Claim 8). 

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by ALBRECHT (US-20150021815-A1), hereinafter referred to as ALBRECHT.
Regarding Claim 1, ALBRECHT teaches a method of fusing layers of three-dimensional parts comprising (Paragraph(s) 0047, 0048, 0053, 0023, and abstract):
	-	 forming a layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract);
	-	 selectively applying a liquid agent onto the layer of build material to define a part layer of a first 3D part and a sacrificial layer of a sacrificial part (Paragraph(s) 0023);
	-	 and,
	-	 in a single pass of a thermal energy source over the layer of build material (Paragraph(s) 0027, 0007, 0028, 0029, 0030):
	-	 applying fusing energy to the sacrificial layer (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053);
(Paragraph(s) 0031,  0033, 0035, 0036, 0051, 0054, and Claim 20);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature (Paragraph(s) 0050, 0026, 0027, 0028, 0020);
	-	 and,
	-	 applying fusing energy to the part layer with the adjusted power level of the thermal energy source (Paragraph(s) 0050, 0026, 0027, 0028, 0020).
 
Regarding Claim 2, ALBRECHT teaches a method as in Claim 1,
	-	 wherein adjusting a power level comprises (Paragraph(s) 0050, 0026, 0027, 0028, 0020):
	-	 comparing the sensed temperature to a target temperature of the part layer (Paragraph(s) 0022, 0031, 0032, 0039, 0047, 0048);
	-	 increasing the power level when the sensed temperature is below the target temperature (Paragraph(s) 0030);
	-	 and,
	-	 decreasing the power level when the sensed temperature is above the target temperature (Paragraph(s) 0028, 0054, 0055, 0056, 0055, 0057).
 
Regarding Claim 3, ALBRECHT teaches a method as in Claim 2,
	-	 wherein comparing the sensed temperature to a target temperature of the part layer comprises (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035):
	-	 receiving a material property selection for the part layer (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035);

	-	 determining the target temperature based on the material property selection (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035).
 
Regarding Claim 4, ALBRECHT teaches a method as in Claim 3,
	-	 wherein determining the target temperature comprises:
	-	 associating in a look-up table (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035),
	-	 the target temperature with the material property selection and with a material type specified for the part (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035).
 
Regarding Claim 5, ALBRECHT teaches a method as in Claim 2,
	-	 wherein selectively applying a liquid agent defines a second part layer of a second 3D part within the layer of build material (Paragraph(s) 0023),
	-	 the method further comprising:
	-	 in the single pass of the thermal energy source over the layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053):
	-	 comparing the target temperature to a second target temperature of the second part layer (Paragraph(s) 0031-0032, 0002-0003, 0006, 0020, 0033, 0035);
	-	 increasing the power level to a second adjusted power level when the target temperature is below the second target temperature (Paragraph(s) 0030);
	-	 decreasing the power level to a second adjusted power level when the target temperature is above the second target temperature (Paragraph(s) 0028, 0054, 0055, 0056, 0055, 0057);

	-	 applying fusing energy to the second part layer with the second adjusted power level (Paragraph(s) 0050, 0026, 0027, 0028, 0020).
 
Regarding Claim 6, ALBRECHT teaches a method as in Claim 1,
	-	 further comprising:
	-	 forming a next layer of build material (Paragraph(s) 0025);
	-	 selectively applying a liquid agent onto the next layer of build material to define a next part layer of the first 3D part and a next sacrificial layer of the sacrificial part (Paragraph(s) 0023, 0037, 0038);
	-	 and,
	-	 in a single pass of the thermal energy source over the next layer of build material (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053):
	-	 applying fusing energy to the next sacrificial layer (Paragraph(s) 0047, 0048, 0053, 0023, and abstract, 0045, 0053);
	-	 sensing a temperature of the next sacrificial layer (Paragraph(s) 0031,  0033, 0035, 0036, 0051, 0054, and Claim 20);
	-	 adjusting a power level of the thermal energy source based on the sensed temperature of the next sacrificial layer (Paragraph(s) 0050, 0026, 0027, 0028, 0020);
	-	 and,
	-	 applying fusing energy to the next part layer with the adjusted power level of the thermal energy source (Paragraph(s) 0050, 0026, 0027, 0028, 0020). 


Conclusion
PRIOR ART NOT RELIED UPON
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WELBOURN (US-5262000-A) teaches two sacrificial layers (Column 2 Line(s) 10-40), a process of removing the first sacrificial layer independently of the second sacrificial layer (Figure(s) 10-12).
VARANKA (US-20130011562-A1) teaches a process of repeatedly depositing a sacrificial layer (abstract and Paragraph(s) 0023) and using different temperatures as sacrificial materials (Paragraph(s) 0072 and 0093).
JAKER (US-20160122541-A1) teaches a sacrificial support that undergoes a melting process (Paragraph(s) 0056, 0007).
NG (US-20170072463-A1) teaches a heater,  heating the powder to a melting point, (Paragraph(s) 0043, abstract, 0044, 0053).
MEYERBERG (US-20170173694-A1) teaches a sensor that detects the temperature of the melting interface of the build material (Paragraph(s) 0012, 0126, 0133, 0139, 0140, 0142, 0143).
MORI (US-20190323901-A1) teaches a temperature detector that detects the melting point of the layers of multiple different materials (Paragraph(s) 0064, 0066, 0068, 0087, 0126, 0156, 0213, 0215).
HOSAKA (US-20210160439-A1) teaches the formation of a first and second sacrificial layer  with different melting points (Paragraph(s) 0341, 0345, 0120, Figure(s) 27, 0336).



	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743